DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to “A modular quickly deployable scaffolding system”, classified in E04G7.
II. Claims 16-17, drawn to “A method of quickly deploying a scaffolding system”, classified in E04G1.
Note: that there is also a species restriction as detailed on page 4 of the office action below.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the modular quickly deployable scaffolding system of claims 1 and 13 can be used permanently on a factory floor where it does not need to be moved to a remote job-site as required by method step of clams 16 and 17.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  See the different class/subclass picture provided above as examples of a burdensome search created without restriction.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
This application contains claims directed to the following patentably distinct species:
Species A: Figures 4-6
Species B: Figure 13
The species are independent or distinct because the locking mechanism of species A utilizes a slotted latch 24’ while the mechanism of figure 13 utilizes lift leg 119, screw nut 160, a threaded screw 116 and support pin 142, which constitutes a fundamentally different design. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney Paul A. Bell on 09/07/2021 a provisional election was made without traverse to prosecute the invention of group I and species A, claims 1-13. Note: that claims 14 and 15 are directed to the non-elected embodiment of figure 13 per the recitation of “a power source internal to said lower working platform” as described in paragraph [0035] of the disclosure (see highlights below). 

    PNG
    media_image1.png
    454
    585
    media_image1.png
    Greyscale

Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-17 are directed to the non-elected method .Therefore, claims 14-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. If applicant wants the method or nonelected species to be eligible for rejoinder, it should be amended during prosecution as “(withdrawn-amended)” status so that it still includes all the features of any allowable product/generic claim, and so that it has no 112 issues.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims and amended if needed to ensure there are no 112 issues. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because 
Photographic pictures of figures 4-6 and 9 are unclear; referring to section; 37 C.F.R. 1.84 (b).
Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 
 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “hand railings are removably attached to the top surface of each of said upper and lower working platforms” and “a power source internal to said lower working platform” (for guidance only for withdrawn claims 14-15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (means) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “locking means” (i.e. means for locking) in claims 3 and 6.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: such structure being slotted plate 24’ shown in fig. 5 per elected species A. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 13 recites in their preamble “A modular quickly deployable scaffolding system”; the term “quickly” raises indefiniteness since it is a relative term and there is no standard in the industry that defines what constitutes “quickly” or at what speed of deployment. Examiner recommends using “quick” instead as also reflective of the application title.
Independent claims 1 and 13 recites “a locking framework connected connecting said upper working platform and said lower working platform in order to move said upper working platform from the stowed position” and “such that said locking framework can move said upper working platform away from said lower working platform such that said platforms are deployed” respectively; indefiniteness arises because the illustrated locking framework does not disclose means for moving the working platforms i.e. motor, hydraulic cylinders, etc. Hence these limitations are interpreted such that the framework if moved in turn moves the working platforms; the above recitations will be examined as best understood.
Claim 1, line 46 recites “a locking framework connected connecting”; firstly, it is not understood what is meant by “connected connecting” and secondly, since “a locking framework” has already been recited / established in line 3 of the claim, it is not clear if what is recited in line 46 another or the same locking framework. 
Claim 1 recites between lines 24-34 “with one of said recesses running along and inward from one of said side surfaces and with the other recess running along and inward from the second of said side surfaces” with regards to both the recesses of the upper and lower working platforms; this recitation causes indefiniteness because the limitations: “one of said recesses”, “one of said side surfaces” and “the second of said side surfaces” all needs to identify that they are “of the lower working platform” since similar limitations are established for the upper working platforms earlier in the claim. 
Claim 1, line 50 recites “a scaffold”; is it the same scaffold established in line 8 of the claim? The same issue re-occurs in line 41 of claim 1 which recites “a deployed scaffold” and the last line of claim 14 which ultimately depends from claim 1 via claim 11.
Claim 5 recites “said locking framework further comprises a scissors arrangement means of pivoted rods”; it is not understood what is meant by “scissors arrangement means of pivoted rods”. 
Claim 10 recites “hand railings are removably attached to the top surface of each of said upper and lower working platforms to provide additional safety”; since the handrails are identified with numeral 30 as shown in fig. 2, it appears that they are attached to the structural framework and not the “the top surface of each of said upper and lower working platforms”, and especially not the top surface of the upper working platform.
Claim 13 line 6 recites “where said upper and lower working platforms are aligned and close together”; this recitation causes indefiniteness due to that the term “close” is a relative term. There is no clear standard as to what constitutes “close”.  Note the claim further recites that the deployed position has the upper and lower platforms remain aligned but “separated by a predetermined distance”.  Examiner does not see where the stowed and deployed positions are described in such a manner in the specification—if deployed position requires upper and lower platforms to be separated by a predetermined distance, does this mean that the stowed position’s close together position requires the platforms to be UN-separated –i.e.; touching?  Fig 3, described as showing the stowed position, is unclear how close or touching the platforms are in the stowed position.  Further, note that Fig 4 is described as the platforms as “partially deployed”, however, it is unclear how ‘partially deployed’ differs from the claimed description of ‘deployed’. 
Dependent claims are rejected since they depend from a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finlay, US (2018/0119432).
In regards to claim 13 Finlay discloses:
	A modular quickly deployable scaffolding system (10; shown in figs. 5-10) comprising: at least one base assembly (12, 16) comprising an upper (16) and lower (12) working platform (figs. 5-7), a structural framework (22, 26, 30, 32, 92, 93, 106, 108; fig. 6) and a locking framework (38, 40, 42, 44); said upper working platform (16) being movably connected to said lower working platform by said structural framework (as shown in fig. 8) such that the upper working platform may be moved from a stowed position (as shown in figs. 1 &13-14) where said upper and lower working platforms are aligned and close together to a deployed position (fig. 8) where said upper and lower working platforms remain aligned but are separated by a predetermined distance (distance between 12 and 16 shown in fig. 8); said locking framework being connected to said upper and lower working platforms such that said locking framework can move (as best understood when elements 38, 40, 42, 44 are moved they move the upper working platform with respect to the lower working platform) said upper working platform away from said lower working platform such that said platforms are deployed (fig. 8) and separated by said predetermined distance to form a scaffold (fig. 8).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Finlay, US (2018/0119432); or, in the alternative, under 35 U.S.C. 103 as obvious over Finlay, US (2018/0119432).
	In regards to claim 1 Finlay discloses:
	A modular quickly deployable scaffolding system (10; shown in figs. 5-10) comprising: at least one base assembly (12, 16) comprising an upper (16) and lower (12) working platform (figs. 5-7), a structural framework (22, 26, 30, 32, 92, 93, 106, 108; fig. 6) and a locking framework (38, 40, 42, 44); with said upper and lower working platforms being so arranged and interconnected by said structural framework (as shown in fig. 6) that they may be moved from a stowed position (as shown in figs. 1 &13-14) where said upper and lower working platforms are aligned and separated by a first predetermined distance (distance between 12 and 16 shown in fig. 14) to a deployed position (shown in fig. 8) where said upper and lower working platforms remain aligned but are separated by a second predetermined distance (distance between 12 and 16 shown in fig. 8) to form a scaffold (fig. 8); each of said upper and lower working platforms further comprise an elongated, rectangular box-like structure (as shown in fig. 8) comprising top and bottom surfaces (inherent for a surface such as 12 and 16), front, back (front and back of width direction of 12 and 16; fig. 8) and side surfaces (two elongate sides lengthwise of 12 and 16) and wherein said top and bottom surfaces are generally rectangular with four corners (as shown in fig. 8); said upper working platform further comprising two downwardly open recesses (recess concealing upper end of 106, 108 as shown in fig. 6 & annotated drawings below) defined in the bottom surface of said upper working platform (fig. 6), with one of said recesses running along and inward from one of said side surfaces and with the other recess running along and inward from the second of said side surfaces (in the same manner shown for the upper surface of the lower platform shown in fig. 5 and annotated drawings below); wherein said upper working platform further comprises four upper support rods (top sections of 21, 35, 36, 37; fig. 8) each having a pivoted end (top ends of top sections of 21, 35, 36, 37) and a free end (bottom end of top sections of 21, 35, 36, 37) with each said pivoted end being pivoted to the bottom surface of said upper working platform at each said corner thereof (as shown in fig. 8) and with each said upper support rod being pivotally movable from a generally horizontal stowed position (figs. 1 &13-14) within one of said recesses to a generally vertical position (fig. 8) wherein said free ends of each of said upper support rods extend vertically downwards below the bottom surface of said upper working platform (fig. 8), wherein said lower working platform further comprises two upwardly open recesses (fig. 5; see annotated drawings below) defined in the upper surface of said lower working platform (see annotated drawings below), with one of said recesses running along and inward from one of said side surfaces and with the other recess running along and inward from the second of said side surfaces (fig. 5; see annotated drawings below), wherein said lower working platform further comprises four lower support rods (lower sections of 21, 35, 36, 37) having a pivoted end (lower ends of lower sections of 21, 35, 36, 37) and a free end (top ends of the lower sections of 21, 35, 36, 37) with each said pivoted end being pivoted to the top surface of said lower working platform at each said corner thereof (fig. 8) and with each said lower support rod being pivotally movable from a generally horizontal stowed position (figs. 1 &13-14) within one of said recesses to a generally vertical position (fig. 8) wherein said free ends of each of said lower support rods extend vertically upward above the top surface of said lower working platform (fig. 8), with the free ends of said upper four support rods being connected to the corresponding free ends of said lower four support rods so as to form four elongated, folding support rods which run from the bottom of said upper working platform to the top of the lower working platform at each corner of said upper and lower working platforms (where upper and lower sections of 21, 35, 36, 37 are connected at middle platform 14 as shown in fig. 8), such that when said four elongated, folding support rods are in their generally vertical positions said upper and lower working platforms are aligned but separated by said second predetermined distance to form a deployed scaffold (fig. 8) and when said four elongated support rods are folded into their generally horizontal positions (fig. 1, 13-14) and contained within said downwardly open recesses and said upwardly open recesses said upper and lower working platforms are separated by said first predetermined minimum distance to form a stowed base assembly (fig. 1, 13-14); a locking framework (38, 40, 42, 44) connected connecting said upper working platform and said lower working platform in order to move (as best understood when elements 38, 40, 42, 44 are moved they move the upper working platform with respect to the lower working platform) said upper working platform from the stowed position (fig. 1) where said platforms are separated by said first predetermined distance to a deployed position (fig. 8) where said platforms are separated by said second predetermined distance to form a scaffold (fig. 8).


    PNG
    media_image2.png
    490
    409
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    390
    795
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    520
    818
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    668
    482
    media_image5.png
    Greyscale

To clarify, examiner takes the position that the bottom structure of the upper working platform exhibits that same design / recess formation as the top structure of the lower working platform; however, if it was found that Finlay’s upper working platform does not exhibits that same design / recess formation as the top structure of the lower working platform, examiner provides the rejection above in further view of that: it has been held that a mere duplication of parts, such as the duplication of the recess formation of the top structure of the lower working platform onto the bottom structure of the upper working platform, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).  One of ordinary skill in the art would recognize that it would make design and manufacturing sense to have working platforms of similar design which would expectantly reduce the design, manufacturing and assembling cost of the overall scaffold system.  
	In regards to claim 2 Finlay discloses said locking framework can also move (when the locking framework retracts/folds) said upper working platform from said deployed position to said stowed position.
In regards to claim 5 Finlay discloses wherein said locking framework further comprises a scissors arrangement means (scissors arrangement shown in fig. 8) of pivoted rods (38, 40, 42, 44) which can be extended (fig. 8) and collapsed (fig. 1) to move said upper working platform away from or towards said lower working platform.
	In regards to claim 9 Finlay discloses horizontal supports (top 150; fig. 6) are removably attached between pairs of said elongated folding support rods (as shown in fig. 6) in order to provide additional stability.
	In regards to claim 10 (as best understood) Finlay discloses hand railings (bottom 150) are removably attached to the top surface (at least indirectly) of each of said upper and lower working platforms to provide additional safety (as shown in fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay, US (2018/0119432) in view of Collier, US (4249749).
In regards to claims 3 and 6 Finlay does not disclose locking means.
However, Collier teaches said locking framework (20, 30; likened to locking framework of Finlay) further comprises locking means (40 including 44) to lock said upper and lower working platforms (14, 18; likened to working platforms of Finlay) at said second predetermined distance (distance between working platforms when expended as shown in fig.1) when said base assembly is deployed (as shown in fig. 1 when pin 52 is inserted into the first notch on plate 44) (claims 3 & 6).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the locking means taught by Collier onto the lower working platform of Finlay for its predictable function of providing positive positioning locking protocol to enhance safety be ensuring the upper platform is maintained at a specific height during operation/use of the scaffold. 
In regards to claim 4 Collier teaches said locking means locks said upper and lower working platforms at said first predetermined distance (when pin 52 is inserted into the last notch on plate 44) when said base assembly is stowed.
	In regards to claim 7 Collier teaches said locking means further comprises a pin (52) carried by the lowermost rod (equivalent to 27) of said scissors arrangement means and a pivotable, slotted latch plate means (40 including 44) with multiple slots (notches 48) therein, said pin being received in one of said multiple slots to lock said upper and lower working platforms at said second predetermined distance when said base assembly is deployed (when pin 52 is inserted into the first notch on plate 44).
	In regards to claim 8 Collier teaches said locking means (40 including 44) locks said upper and lower working platforms at said first predetermined distance when said base assembly is stowed by having said pin being received in an other of said multiple slots (when pin 52 is inserted into the last notch on plate 44).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay, US (2018/0119432) in view of Hanaoka, US (3849952).
	In regards to claims 11 and 12 Finlay does not disclose “two of said base assemblies are connected together” and “four of said base assemblies are connected together” respectively. 
However, Hanaoka teaches two base assemblies (21s; fig. 1 and 3) are connected together by connecting the lower working platform of one of said base assemblies to the upper working platform of the other of said two base assemblies (fig. 1 and 3) (Claim 11).
four of said base assemblies are connected together (as shown in fig. 1) (Claim 12).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to employ the multi-module structure as taught by Hanaoka onto or with the module system of Finlay in order to arrange for the predictable result of providing a higher/wider scaffolding system to allow for work to be performed on a larger scale structure.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        




/S.M.M/Examiner, Art Unit 3634